MOORE, /.,
concurring.
I write separately to remind counsel that appeals from the Territorial Court to the Appellate Division of the District Court of the Virgin Islands are no longer governed by the Federal Rules of Appellate Procedure ["FRAP"].
Specifically, this case demonstrates the significance of the promulgation by the Appellate Division of the Virgin Islands Rules of Appellate Procedure ["VIRAP"] on November 1,1998. Appellant's notice of appeal would have been timely if the VIRAP had been in effect at the time it was filed. VIRAP is a comprehensive and self-contained set of rules governing appeals from the Territorial Court to the Appellate Division of the District Court of the Virgin Islands. One of the aims of VIRAP was to reduce, if not eliminate, any confusion caused by inconsistencies and outright conflicts between the time calculations applicable to proceedings in the *174Territorial Court under its Rules and FRAR Since this appeal was filed before November 1, 1998, it is governed by FRAP.2 FRAP 4 required that appellant's notice of appeal be filed within ten calendar days after entry of judgment or order. See Fed R. App. P. 4(b).3 Since appellant filed his appeal on January 28,1998, fourteen calendar days after the judgment was entered, his appeal was untimely and this Court is without jurisdiction to consider it. This appeal would have been timely if VIRAP had been in effect, because VIRAP 16(b) extends the exclusion of weekends and holidays to time periods of ten days.4
ORDER OF THE COURT
FINCH, Chief Judge
AND NOW this 29 day of November, 1999, having considered the arguments and submissions of the parties, and for the reasons set forth in the Court's accompanying opinion of even date, it is hereby
ORDERED AND ADJUDGED that this appeal is DISMISSED as untimely.

 See LRCi 76.1 ("Rules of Practice in Appellate Division: Practice in the Appellate Division of the District Court of the Virgin Islands of the United States shall... be governed by the Federal Rules of Appellate Procedure . . . .") (in effect from July 21, 1992 until November 1, 1998).


 Weekends and holidays are not excluded for FRAP 4's time period of 10 days. See Fed. R. App. P. 26(a) ("When the period of time prescribed or allowed is less than 7 days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.") (emphasis added).


 See V.I. R. App. P. 16(b) ("When the period of time prescribed or allowed is less than eleven days, intermediate Saturdays, Sundays and legal holidays shall be excluded from the computation."). Appellant may well have been confused by the more liberal rule operating in the Territorial Court, which allows the exclusion of intermediate Saturdays, Sundays and holidays when a pleading must be filed within 10 days. See Terr. Ct. R. 9 ("When a period of time prescribed or allowed by these rules is less than eleven days, intermediate Saturdays, Sundays and legal holidays shall be excluded from the computation.”) (emphasis added). With the promulgation of VIRAP, there is no longer any confusion or conflict in the rules governing trial and appeal of local matters.